Citation Nr: 1334263	
Decision Date: 10/29/13    Archive Date: 11/06/13

DOCKET NO.  12-00 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for coronary artery disease (CAD). 


ATTORNEY FOR THE BOARD

Eli White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to October 1998.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In October 2011, after the June 2011 Statement of the Case had been issued, the Veteran submitted additional evidence in the form of a July 2011 letter from his private cardiologist, but without a waiver of initial RO consideration.  Because the Board is granting service connection for his claim, the Veteran is not prejudiced by the Board's initial consideration of evidence not initially considered by the RO.  38 C.F.R. § 20.1304(c)(2013).  

The Veteran's September 2009 Notice of Disagreement included an appeal of the May 2009 denial of entitlement to service connection for high cholesterol; however,  he did not perfect his appeal of this issue on his October 2011 VA Form 9, Substantive Appeal.  He specifically limited the appeal to the issue considered herein.  Therefore, only his claim of entitlement for service connection for CAD remains on appeal.  See 38 C.F.R. §§ 20.200, 20.202 (2013).  


FINDING OF FACT

The competent medical evidence of record establishes that the Veteran's diagnosed CAD is related to his military service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for CAD have been met.  38 U.S.C.A. §§ 1101, 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In the present case, the grant of service connection for CAD constitutes a complete grant of the benefits sought on appeal.  As such, any defect with regard to VA's duty to notify and assist the Veteran with the development of his claim is harmless error, and no further discussion of VA's duty to notify and assist is necessary.  

The Veteran contends that he incurred his current CAD in service.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Generally, to establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  To make this determination, the Board must consider all the evidence of record and make appropriate determinations of competency, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board recognizes that lay evidence concerning onset and a history of symptoms during or after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

As the Veteran has a current diagnosis of CAD and a physician opined that such was present in service and therefore incurred in-service, the Veteran is entitled to service connection on a direct basis. 

As an initial matter, the Veteran's private treatment records reflect that he is currently diagnosed as having CAD.  

Next, the Veteran's service treatment records show that he was diagnosed with high cholesterol in service.  A March 1983 Coronary Artery Risk Evaluation specifically notes that the Veteran's risk estimate for developing coronary heart disease was "not considered significant."  Several years later, as noted in an April 1991 laboratory report, the Veteran's cholesterol results were "high," and the accompanying Report of Medical Examination specifies that the Veteran had "elevated cholesterol [and] increased risk of CAD."  Another April 1991 medical record additionally shows that the Veteran had "increased risk of developing CAD because of . . . elevated cholesterol [and] elevated LDL."  

The Veteran received diagnoses of "high cholesterol screen" and "elevated cholesterol" in January 1994 and January 1995, and a December 1997 medical report similarly shows the Veteran was diagnosed with high cholesterol and prescribed medication in connection with that diagnosis.  Though a February 1998 medical record indicates that the Veteran's cholesterol was "well controlled," it further states that the reading was high and required follow up.  An April 1998 dental examination medical history report notes that the Veteran was under the care of a physician and taking medication for his cholesterol, while a May 1998 medical record states that the Veteran maintained high cholesterol and was "doing well," and further directed him to continue medication.  Finally, in his July 1998 Report of Medical Assessment, the Veteran specifically stated that compared to his last medical assessment, his overall health was "worse," due in part to "higher cholesterol."  

Finally, the competent medical evidence of record establishes a causal link between the Veteran's current CAD disability and service.  In a July 2011 letter, the Veteran's private cardiologist stated that he has treated the Veteran for ten years and reviewed his service treatment records.  The cardiologist additionally rendered the following opinion:  

It is my medical opinion the [Veteran] developed CAD during the last 7 years of his military service . . . My opinion is supported by the following fact in 1991 [an Air Force physician] noted that [the Veteran's] cholesterol was very high and did not start him on a cholesterol medication.  The high amount of blockage noted by myself in August 2001 reveals that there was CAD more than likely existed at the time of separation from the service.  I have been a cardiologist for 15 years and CAD takes several years to develop and can be slowed down by the use of cholesterol meds for which he should have been started in 1991.

The Board finds that the July 2011 private cardiologist's opinion is probative to the issue of whether the Veteran's CAD was incurred during service.  "[M]ost of the probative value of a medical opinion comes from its reasoning.  Neither a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In this case, the private cardiologist's opinion contains a complete review of the Veteran's medical history, and contains an analysis that is supported by the record and articulates the rationale for concluding that the Veteran's CAD was incurred in service.  Therefore, it is of great probative value.  

As the July 2011 private cardiologist's opinion on the question of nexus carries significant probative weight, is consistent with the Veteran's service and private treatment records, and there is no competent medical evidence of record contradicting the opinion or its rationale, the preponderance of the evidence weighs in favor of finding that the Veteran's current CAD disability was incurred in service.  As such, service connection for CAD is granted. 


ORDER

Entitlement to service connection for CAD is granted. 



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


